Argued May 1, 1931.
Each of these defendants was found guilty on six indictments, charging respectively, conspiracy, bribery, *Page 393 
extortion, violation of the liquor laws, malfeasance, misfeasance and nonfeasance in office.
Separate sentences were imposed on each bill, but only one appeal was taken by each defendant. This was contrary to the decisions of this and the Supreme Court. The sentences imposed constituted separate judgments and there should have been separate appeals: DuBois Appeal, 293 Pa. 186; Com. v. Shollenberger, 17 Pa. Super. 218; Com. v. Pilnik, 29 Pa. Super. 285. Defendants' counsel did not adopt the suggestion that he might elect the one judgment to be reviewed and discontinue the others. We, therefore, are compelled to quash both appeals.
We may, however, state that the one question involved is whether there was sufficient evidence to sustain the judgments. We are of the opinion, after a careful reading of the testimony, that there was.
Both appeals are quashed.